Exhibit 99.1 For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Fourth Quarter and Full Year 2007 Financial Results, Affirms 2008 Earnings Guidance Columbia, SC, February 15, 2008SCANA Corporation (NYSE: SCG) today announced financial results for the fourth quarter and full year 2007and affirmed its previous guidance for 2008 earnings. FULL YEAR RESULTS For the year ended December 31, 2007, SCANA reported earnings on a GAAP basis of $320 million, or $2.74 per share, compared to $310 million, or $2.68 per share, in 2006. GAAP-adjusted net earnings from operations for 2006, which excludes certain items listed in the table below, were $299 million, or $2.59 per share. “We are pleased with the financial results we achieved in 2007,” said Jimmy Addison, senior vice president and chief financial officer. “The Company’s 2007 earnings of $2.74 per share were up 5.8 percent from 2006 GAAP-adjusted net earnings from operations and in-line with our guidance.” The improvement in SCANA’s earnings was primarily attributable to higher margins on sales of electricity and natural gas and charges in 2006 related to the FERC settlement agreement, which more than offset higher operation and maintenance expenses, depreciation and property taxes and lower synthetic fuel royalties related to the Company’s former subsidiary, Primesouth. The higher electric margin was primarily due to increased kilowatt-hour sales of electricity driven by solid customer growth. The higher natural gas margin was due to customer growth and rate increases at South Carolina Electric & Gas Company and PSNC
